DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection and Rejection withdrawn
The objection of claim 1 and 9 is withdrawn in view of applicants’ amendment of claims 1 and 9.
The 35 U.S.C. 112(a) rejection of claims 1, 3, and 8-10 is withdrawn in view of applicants’ amendment of claim 1

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with David Staple on February 22, 2021.
Claim 3 has been amended as follows:
3. The method of claim 1, wherein the polypeptide comprises 100% sequence identity with POP3 (SEQ ID NO: 62).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A method of treating an AIM2 and 1F116 inflammasome associated inflammatory disease comprising administering a composition comprising a polypeptide of 70% or greater sequence identity with POP3 is novel and nonobvious. The instant POP3 polypeptide has a critical role in the host response to MCMV through regulating the AIM2 inflammasome in vivo, without functionally affecting the NLRP3 25inflammasome.
The closest prior art is WO 2004/028479 (hereinafter “the ‘479 publication). ‘479 teaches compositions and methods useful for the diagnosis and treatment of psoriasis comprising administering a polypeptide including SEQ ID NO: 2362 which is 43% identical to the instant SEQ ID NO: 62. ‘479 does not teach a method of treating an AIM2 and 1F116 inflammasome associated inflammatory disease by administering a composition comprising a polypeptide of 70% or greater sequence identity with POP3 (SEQ ID NO: 62).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, and 9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654